FULMER, Judge.
Albert Gray, Sr. appeals the summary denial of his motion for postconviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. Gray’s motion is facially insufficient, therefore, we affirm the trial court’s denial of the motion. See Saffold v. State, 850 So.2d 574 (Fla. 2d DCA 2003); Fla. R.Crim P. 3.850(b)(4). Our affirmance is without prejudice to any right Gray may have to file a facially sufficient motion within sixty *634days from the date of the issuance of the mandate in this case. See Burgess v. State, 862 So.2d 943 (Fla. 2d DCA 2004).
Affirmed.
WHATLEY and WALLACE, JJ., Concur.